           Case 1:19-cv-12579-IT Document 38 Filed 09/21/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                               *
INTERNATIONAL ALLIANCE OF      *
THEATRICAL STAGE EMPLOYEES,    *
MOVING PICTURE TECHNICIANS,    *
ARTISTS AND ALLIED CRAFTS,     *
LOCAL 11,                      *
                               *
          Plaintiff,           *
                               *
     v.                        *                    Civil Action No. 1:19-cv-12579-IT
                               *
MARTIN SPORTS & ENTERTAINMENT, *
LLC,                           *
                               *
          Defendant.           *

                               MEMORANDUM AND ORDER

                                      September 21, 2021

TALWANI, D.J.

       Plaintiff International Alliance of Theatrical Stage Employees, Moving Picture

Technicians, Artists and Allied Crafts, Local 11 (“Local 11”) alleges Defendant Martin Sports &

Entertainment, LLC (“Martin Sports”) breached the Parties’ collective bargaining agreement by

refusing to hire employees referred by Local 11 to perform the bargaining unit work in June and

October 2019. Complaint (“Compl.”) [#1]. Before the court is Martin Sport’s Motion for

Dismissal of Plaintiff’s Complaint [#6] under Federal Rules of Civil Procedure 12(b)(1),

12(b)(6), 12(c), and for summary judgment under Rule 56. For the reasons that follow,

Defendant’s Motion [#6] is DENIED.

I.   Motion to Dismiss

        Defendant argues that Plaintiff’s claim is governed by the National Labor Relations Act

(“NLRA”), the NLRA vests the National Labor Relations Board (“Board”) with exclusive
             Case 1:19-cv-12579-IT Document 38 Filed 09/21/21 Page 2 of 5




jurisdiction, and the Complaint [#1] should therefore be dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1) or for failure to state a claim under Rule 12(b)(6) and Rule

12(c).1

          Section 301(a) of the Labor Management Relations Act (“LMRA”) grants federal courts

jurisdiction over “[s]uits for violation of contracts between an employer and a labor

organization,” including suits for breach of collective bargaining agreements. 29 U.S.C.

§ 185(a); see also Charles Dowd Box Co. v. Courtney, 368 U.S. 502, 513 (1962) (“Congress

deliberately chose to leave the enforcement of collective agreements to the usual processes of the

law” rather than sending them to the Board for resolution.). Here, Local 11 claims a violation of

a collective bargaining agreement, satisfying the subject matter jurisdiction challenge, and has

also alleged facts to state such a claim, namely, that on May 8, 2019, Local 11, a labor

organization, entered into a collective bargaining agreement with Martin Sports under which

“Local 11 would supply stagehands to perform services related to the Boston Bruins’ Fan Fest”

produced by Martin Sports, on May 9, 27, and 29, 2019, Local 11 supplied the stagehands

required by Martin Sports to produce the Boston Bruins’ Fan Fest before Boston Bruins’ hockey

playoff home games, on June 4, 2019, Martin Sports notified Local 11 it was terminating its May

8, 2019 contract with Local 11, and that Martin Sports produced the Boston Bruins’ Fan Fest

again on June 6, June 12, October 12, and October 14, 2019, but did not employ members of

Local 11. Compl. ¶¶ 2, 5-7, 9 [#1].




1
 A Rule 12(c) motion for judgment on the pleadings is “treated much like a Rule 12(b)(6)
motion to dismiss,” Perez-Acevedo v. Rivero-Cubano, 520 F.3d 26, 29 (1st Cir. 2008), and is the
appropriate means to challenge pleadings where, as here, the movant has filed an answer.
Aponte-Torres v. Univ. of P.R., 445 F.3d 50, 54 (1st Cir. 2006); see also Fed. R. Civ. P. 12(c) (a
party may bring a motion under Rule 12(c) “[a]fter the pleadings are closed – but early enough
not to delay trial”).
                                                 2
             Case 1:19-cv-12579-IT Document 38 Filed 09/21/21 Page 3 of 5




          Martin Sports does not dispute Local 11 is suing for breach of a collective bargaining

agreement, but argues the claim is “primarily representational” and therefore belongs before the

Board. Mem. in Support Mot. Dismiss (“Mem.”) 16 [#6]. Martin Sports contends the court

would have to resolve two “representational” questions: (1) whether Local 11 was the duly

certified bargaining representative under either section 8(f) or 9(a) of the NLRA for the

stagehands who worked in May 2019 during the Bruin’s Fan Fests and (2) whether Local 11’s

business manager sending the alleged collective bargaining agreement to Martin Sports fulfilled

Local 11’s obligations to bargain in good faith. Id. at 15. But even if a representational question

is intertwined in the contract dispute, where a claim is both representational and contractual, e.g.,

a claim that alleges conduct violates a collective bargaining agreement and constitutes an unfair

labor practice or otherwise violates the NLRA, courts retain jurisdiction over the contract portion

of the claim. See William E. Arnold Co. v. Carpenters Dist. Council, 417 U.S. 12, 16 (1974); see

also Amalgamated Ass'n of St., Elec. Ry. & Motor Coach Emp. of Am. v. Lockridge, 403 U.S.

274, 298 (1971) (“In s 301 of the Taft-Hartley Act, 61 Stat. 156, Congress authorized federal

courts to exercise jurisdiction over suits brought to enforce collective-bargaining agreements. We

have held that such actions are judicially cognizable, even where the conduct alleged was

arguably protected or prohibited by the National Labor Relations Act because the history of the

enactment of s 301 reveals that Congress deliberately chose to leave the enforcement of

collective agreements to the usual processes of the law.”) (internal citation and quotation

omitted); Vaca v. Sipes, 386 U.S. 171, 180-81 (1967). Accordingly, the motion to dismiss is

denied.

II.   Motion for Summary Judgment

          Defendant also moves under Rule 56, arguing the undisputed facts show the agreement



                                                  3
            Case 1:19-cv-12579-IT Document 38 Filed 09/21/21 Page 4 of 5




between Local 11 and Martin Sports was a one-time agreement, terminable at will. Mem. 19

[#6].

        Under Rule 56, the court will grant summary judgment “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56. A fact is material when, under the governing substantive law, it could

affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Baker v. St. Paul Travelers Ins. Co., 670 F.3d 119, 125 (1st Cir. 2012). A dispute is genuine if a

reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 248.

Under Local Rule 56.1, a party seeking summary judgment must include “a concise statement of

the material facts of record as to which the moving party contends there is no genuine issue to be

tried, with page references to affidavits, depositions and other documentation. Failure to include

such a statement constitutes grounds for denial of the motion.”

        Here, Defendant has failed to include a Statement of Undisputed Material Facts, and

summary judgment may be denied for this reason. In any event, the Affidavits [#6-1], [#6-2],

offered in support of the summary judgment motion do not establish as a matter of law that the

agreement was a one-time agreement, terminable at will. Moreover, these Affidavits are

contradicted by Local 11’s proffered Affidavit asserting that the agreement was not indefinite,

but instead covered Martin Sports’ 2019 production of the Boston Bruins’ Fan Fest. Affidavit

Colleen Glynn [#36-1]. Accordingly, Martin Sports has not shown that it is entitled to summary

judgment.




                                                 4
          Case 1:19-cv-12579-IT Document 38 Filed 09/21/21 Page 5 of 5




III. Conclusion

      For the aforementioned reasons, Defendant’s Motion [#6] is DENIED.


IT IS SO ORDERED.

                                                       /s/ Indira Talwani
Date: September 21, 2021                               United States District Judge




                                           5
